DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15, 17, and 19-22 are pending in the Amendment filed 05/23/2022.  
Applicant’s amendments to independent claims 1, 14, and 21 (incorporating previously indicated allowable subject matter) have overcome the rejections of record, and put the Application in condition for allowance.
Claims 1-15, 17, and 19-22 are allowed. 
Allowable Subject Matter
Claims 1-15, 17, and 19-22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Field et al. (US 8025786 B2) teaches forming electrolyzed water solutions and running the solutions through first and second conduits which are laterally coupled [Fig. 11, col. 22, lines 58-66; col. 32, lines 2-4].
Koda (US 20180216895 A1) teaches that a fluid conduit could be constructed with internal partition walls (212a) which impart additional strength to the fluid conduit and suppresses crushing of the pipe member. Additionally, the upstream end of internally partitioned conduit functioned as a splitter and the downstream end functioned as a combiner [Abstract, Fig. 4A, para. 0023, 0069-70].
MacKenzie et al. (US 20120160329 A1) teaches plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit [para. 0003].
The closest prior art of record, as outlined above, fails to teach or suggest, alone or in combination, a method comprising the steps of “generating electrolyzed water in an electrolytic cell” and “conditioning a fluid as part of a preparation of the electrolyzed water by passing the fluid through the fluid conditioning system”, where the fluid conditioning system comprises at least one of a first, second or third conditioning apparatus which include two conduits, one “conduit twisted around the second conduit”, wherein the conduits “share, and are separated by, a first single wall”, as recited in amended claims 1 and 14. This claimed feature of the method has the benefit of improving the capability of the conditioned electrolyzed water solution to capture oils [Instant Specification, pg. 111, lines 9-20].
Claims 2-13 are considered allowable based on their dependence on claim 1.
Claims 15, 17, 19-20 are considered allowable based on their dependence on claim 14. 
The closest prior art of record, as outlined above, fails to teach or suggest, alone or in combination, a method for cleaning a surface comprising the steps of “generating electrolyzed water in an electrolytic cell” and “conditioning the electrolyzed water by: splitting electrolyzed alkaline water produced in the cathode compartment into a first flow and a second flow, directing the first flow of the electrolyzed alkaline water into a first conduit, directing the second flow of the electrolyzed water into a second conduit, and combining the first flow and the second flow together to form a mixture after they have respectively passed through the first conduit and the second conduit, and before the mixture is applied to the surface that is to be cleaned” and “wherein the first conduit is twisted around the second conduit, and wherein the first conduit and the second conduit share, and are separated by, a single wall” as recited in amended claim 21. This claimed feature of the method has the benefit of improving the capability of the conditioned electrolyzed water to capture oils [Instant Specification, pg. 111, lines 9-20].
Claim 22 is considered allowable based on its dependence on claim 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713